09/06/2022



                                                                                    Case Number: DA 21-0532




             IN THE SUPREME COURT OF THE STATE OF MONTANA

                                  Case No. DA 21-0532

DARRELL LEE CONSTRUCTION, LLC,

              Appellant,

       vs.                                                        ORDER

SUPERIOR HARDWOODS AND MILLWORK
INC., d/b/a GRIZZLY FLOORING INSTALLATION,

              Appellee.
                           ___________________

       Upon the Mont. R. App. 26(1) Motion for 30-day Extension of Time to File
Opening Brief, and with good cause otherwise appearing,
       The Motion is GRANTED. Appellant shall have up to and including October 6,
2022 to file its opening brief.
       DATED this _____ day of September 2022.




                                  ___________________________________
                                              Chief Justice




                                                                         Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                            September 6 2022